Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
Claims 1-12 are being allowed.
The following is an examiners statement of reasons for allowance:
	With respect to claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed auxiliary burner for an electric furnace which includes a solid fuel injection tube defining a first flow path through which the solid fuel passes and configured to inject the solid fuel from a tip of the first flow path; a gas fuel injection tube arranged coaxially around the solid fuel injection tube, defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube, and configured to inject the gas fuel from a tip of the second flow path; and a combustion-supporting gas injection tube arranged coaxially around the gas fuel injection tube, defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube, and configured to inject the combustion-supporting gas from a tip of the third flow path, wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 4,928,605 Suwa (hereinafter “Suwa”)

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising a solid fuel injection tube defining a first flow path through which the solid fuel passes and configured to inject the solid fuel from a tip of the first flow path; a gas fuel injection tube arranged coaxially around the solid fuel injection tube, defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube, and configured to inject the gas fuel from a tip of the second flow path; and a combustion-supporting gas injection tube arranged coaxially around the gas fuel injection tube, defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube, and configured to inject the combustion-supporting gas from a tip of the third flow path, wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube as recited in Claim 1.
          The closest prior art references of record are US 4,928,605 Suwa (US Suwa).  While Suwa does disclose An auxiliary burner for an electric furnace for manufacturing molten iron by melting iron scrap (Technical Field column 1 lines 15 to 18), which is attached to the electric furnace and uses a gas fuel and a solid fuel as fuel (column 2 lines 28 to 30 teaches known prior art to include FIG. 1 shows an instance of the conventional combination burner which uses pulverized coal mixed with a liquid fuel), Suwa does not disclose a solid fuel injection tube defining a first flow path through which the solid fuel passes and configured to inject the solid fuel from a tip of the first flow path; a gas fuel injection tube arranged coaxially around the solid fuel injection tube, defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube, and configured to inject the gas fuel from a tip of the second flow path; and a combustion-supporting gas injection tube arranged coaxially around the gas fuel injection tube, defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube, and configured to inject the combustion-supporting gas from a tip of the third flow path, wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having a solid fuel injection tube defining a first flow path through which the solid fuel passes and configured to inject the solid fuel from a tip of the first flow path; a gas fuel injection tube arranged coaxially around the solid fuel injection tube, defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube, and configured to inject the gas fuel from a tip of the second flow path; and a combustion-supporting gas injection tube arranged coaxially around the gas fuel injection tube, defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube, and configured to inject the combustion-supporting gas from a tip of the third flow path, wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763